NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            NOV 19 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
LANCE CARLSON,                                   No.    17-35917

              Plaintiff-Appellant,               D.C. No. 6:16-cv-00086-SEH

 v.
                                                 MEMORANDUM*
CHARTER COMMUNICATIONS, LLC,

              Defendant-Appellee.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                          Submitted November 9, 2018**
                                Portland, Oregon

Before: TALLMAN and IKUTA, Circuit Judges, and BOUGH,*** District Judge.

      Lance Carlson appeals the district court’s dismissal of his action and its

order refusing to certify a question to the Montana Supreme Court. We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri, sitting by designation.
      Because sections 50-46-320(4)(b) and (5) of the Montana Marijuana Act

(MMA) state that the MMA does not prevent employers from prohibiting their

employees from using marijuana or authorize wrongful termination or

discrimination suits against employers, Mont. Code Ann. §§ 50-46-320(4)(b), (5),

the MMA does not preclude a federal contractor from complying with all the

requirements of the Drug-Free Workplace Act (DFWA), 41 U.S.C. § 8102.

Therefore, the MMA is not preempted by the DFWA. See PLIVA, Inc. v. Mensing,

564 U.S. 604, 620 (2011); Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363,

373 (2000).

      Nevertheless, sections 50-46-320(4)(b) and (5) do not violate the Montana

constitution; rather, they survive rational basis review because they are rationally

related to Montana’s legitimate state interest in providing “careful regulation of

access to an otherwise illegal substance for limited use by persons for whom there

is little or no other effective alternative” while “avoid[ing] entanglement with

federal law.” Mont. Cannabis Indus. Ass’n v. State, 368 P.3d 1131, 1143 (Mont.

2016). Although a congressional appropriations rider currently restricts the

Department of Justice from spending funds to prosecute individuals who comply

with state marijuana laws, see United States v. McIntosh, 833 F.3d 1163, 1169,




                                           2
1179 (9th Cir. 2016), this temporary rule does not undercut Montana’s legitimate

state interests.

       The district court did not abuse its discretion in denying Carlson’s request to

certify the question whether sections 50-46-320(4)(b) and (5) are constitutional to

the Montana Supreme Court, because it is not an unclear question of state law

appropriate for certification. See Centurion Properties III, LLC v. Chi. Title Ins.

Co., 793 F.3d 1087, 1089 (9th Cir. 2015).

AFFIRMED.




                                           3